            Case 18-10512-KBO          Doc 2422-2       Filed 04/01/21     Page 1 of 1




                                 CERTIFICATE OF SERVICE

        I, Christopher A. Lewis, certify that I am not less than 18 years of age, and that on
April 1, 2021, a copy of the foregoing document was electronically filed via CM/ECF and served
via CM/ECF upon all parties registered to receive CM/ECF notices in these cases, and I caused
copies to be served upon the following persons via electronic mail:

YOUNG CONAWAY STARGATT                                COLE SCHOTZ P.C.
& TAYLOR, LLP                                         Norman L. Pernick, Esq.
James L. Patton, Jr., Esq.                            Patrick J. Reilley, Esq.
Robert S. Brady, Esq.                                 G. David Dean, Esq.
Michael R. Nestor, Esq.                               500 Delaware Avenue, Suite 1410
Joseph M. Barry, Esq.                                 Wilmington, DE 19801
Ryan M. Bartley, Esq.                                 npernick@coleschotz.com
Shane M. Reil, Esq.                                   preilley@coleschotz.com
Jared W. Kochenash, Esq.                              ddean@coleschotz.com
Rodney Square
1000 North King Street                                GIBSON, DUNN & CRUTCHER LLP
Wilmington, DE 19801                                  Monica K. Loseman, Esq.
jpatton@ycst.com                                      1801 California Street, Suite 4200
rbrady@ycst.com                                       Denver, CO 80202-2642
mnestor@ycst.com                                      mloseman@gibsondunn.com
jbarry@ycst.com
rbartley@ycst.com                                     OFFICE OF THE UNITED STATES TRUSTEE
sreil@ycst.com                                        Attn: Juliet M. Sarkessian, Esq.
jkochenash@ycst.com                                   844 King Street, Suite 2207
                                                      Lockbox 35
                                                      Wilmington, DE 19801
                                                      juliet.m.sarkessian@usdoj.gov


           Under penalty of perjury, I declare that the foregoing is true and correct.

Dated: April 1, 2021                          /s/ Christopher A. Lewis
                                              Christopher A. Lewis
